The answer does not deny the allegation óf plaintiff’s employment for a commission in addition to weekly wages. Alleging that the terms are not fully set forth in the complaint “ and for the full and correct terms whereof the defendant begs leave to refer upon the trial;” and stating that the agreement has been modified “ but that the terms of said agreement as so modified are not fully or correctly set forth in the complaint,” without stating the change — thus leaving the facts covert — do not constitute a good denial. (Wallach v. Commercial Fire Ins. Co. of N. Y., 12 Daly, 387; Murray v. New York Ins. Co., 9 Abb. N. C. 309; Matter of Bielby, 91 Misc. Rep. 353, 364.) Under such an answer, even before interlocutory judgment, plaintiff may have an examination before trial as to the matters specified. The order is, therefore, affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concur-